MEMORANDUM **
Oscar Luis Bettran-Rivera, a native and citizen of El Salvador, petitions pro se for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Salta v. INS, 314 F.3d 1076, 1078 (9th Cir.2002), we deny the petition for review.
Contrary to Bettran-Rivera’s contention, the IJ did not abuse his discretion in denying the motion to reopen for failure to establish “exceptional circumstances” within the meaning of 8 U.S.C. § 1229a(b)(5)(C). See 8 U.S.C. § 1229a(e)(l) (“exceptional circumstances” include those beyond the alien’s control, such as the serious illness of the alien, or the death or serious illness of an immediate relative, but not less compelling circumstances).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.